Exhibit 3.65 I certify the attached is a true and correct copy of Articles of Organization of FLORIDA REAL ESTATE COMPANY, LLC, a limited liability company, organized under the laws of the State of Florida, filed on August 5, 2004, as shown by the records of this office. The document number of this company is L04000058176. Given under my hand and the Great Seal of the State of Florida at Tallahassee, the Capitol, this the Tenth day of January, 2006 CR2EO22 (01-06) /s/ Sue M. Cobb Sue M. Cobb Secretary of State Electronic Articles of Organization L04000058176 For FILED 8:00 AM Florida Limited Liability Company August 05, 2004 Sec. Of State Irivers Article I The name of the Limited Liability Company is: FLORIDA REAL ESTATE COMPANY, LLC Article II The street address of the principal office of the Limited Liability Company is: SUITE 901S ST. PETERSBURG, FL. US 33701 The mailing address of the Limited Liability Company is: SUITE 901S ST. PETERSBURG, FL. US 33701 Article III The purpose for which this Limited Liability Company is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The name and Florida street address of the registered agent is: BART WYATT SUITE 901S ST. PETERSBURG, FL. 33701 Having been named as registered agent and to accept service of process for the above stated limited liability company at the place designated in this certificate, I hereby accept the appointment as registered agent and agree to act in this capacity. I further agree to comply with the provisions of all statutes relating to the proper and complete performance of my duties, and I am familiar with and accept the obligations of my position as registered agent. Registered Agent Signature: BART WYATT Signature of member or an authorized representative of a member Signature: LIANNE BARNARD January 30, 2006 FLORIDA DEPARTMENT OF STATE Division of Corporations FLORIDA REAL ESTATE COMPANY, LLC C/O CAPITALSOURCE INC. 4 CHEVY CHASE, MD 20815US Re:Document Number L04000058176 The Amended and Restated Articles of Organization for FLORIDA REAL ESTATE COMPANY, LLC, a Florida limited liability company, were filed on January 27, 2006. This document was electronically received and filed under FAX audit number H06000024469. Should you have any questions concerning this matter, please telephone (850) 245-6051, the Registration Section. Marsha Thomas Document Specialist Division of CorporationsLetter Number: 506A00006503 P.O BOX 6327 – Tallahassee, Florida 32314 ARTICLES OF AMENDMENT TO ARTICLES OF ORGANIZATION OF Florida Real Estate Company, LLC (Present Name) (A Florida Limited Liability Company) FIRST: The Articles of Organization were filed on August 5, 2004 andassigned document numberL04000058176. SECOND: This amendment is submitted to amend the following: see attached DatedJanuary 27,2006. /s/ Steven A. Museles Signature of a member or authorized representative of a member Steven A. Museles Typed or printed name of signee Filing Fee: $25.00 FLORIDA AMENDED AND RESTATED ARTICLES OF ORGANIZATION OF FLORIDA REAL ESTATE COMPANY, LLC ARTICLE I - Name The name of the Limited Liability Company is Florida Real Estate Company, LLC. ARTICLE II - Address The street address of the principal office of the Limited Liability Company is: c/o CapitalSource Inc. 4445 Willard Avenue 12th Floor Chevy Chase, MD 20815 The mailing address of the Limited Liability Company is: c/o CapitalSource Inc. 4445 Willard Avenue 12th Floor Chevy Chase, MD 20815 Page 1 of 2 ARTICLE III - Registered Agent, Registered Office, & Registered Agent’s Signature The name and the Florida street address of the registered agent are: CT Corporation System 1200 South Pine Island Road Plantation, FL 33324 Having been named as registered agent and to accept service of process for the above stated limited liability company at the place designated in this certificate, I hereby accept the appointment as registered agent and agree to act in this capacity. I further agree to comply with the provisions of all statutes relating to the proper and complete performance of my duties, and l am familiar with and accept the obligations of my position as registered agent as provided for in
